Citation Nr: 0421326	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  92-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 
1986 administrative determination regarding the character of 
the veteran's discharge from service for the period from 
September 30, 1957, to January 14, 1960. 

2.  Whether new and material evidence has been presented to 
reopen the claim, regarding the character of the veteran's 
discharge from service for the period from September 30, 
1957, to January 14, 1960.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Christopher A. Cole, Attorney



WITNESS AT HEARINGS ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

REMAND 

The veteran served honorably on active duty from September 
30, 1954, to September 29, 1957.  He had an additional period 
of service from September 30, 1957, to January 14, 1960, and 
it is the character of the veteran's discharge from the 
second period of service that is at issue.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2002, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) for additional development, including 
adjudication of the claim of clear and unmistakable error 
(CUE) in an administrative decision of May 1986 as to the 
character of the veteran's discharge.  

In an August 2002 rating decision, in response to the Board's 
remand, the RO determined that the veteran was not insane at 
the time he committed the offenses that led to his discharge 
from service in January 1960.  In a January 2003 
administrative decision, the RO determined that the May 1986 
administrative decision did not contain clear and 
unmistakable error.  In the January 2003 supplemental 
statement of the case, the RO did not address the CUE claim 
although there was reference to the August 2002 and the 
January 2003 decisions.  

In March 2003, the veteran's attorney argued that the RO 
failed to adjudicate the CUE claim.  It is not clear from the 
record whether the veteran's attorney received notice of 
either the August 2002 rating decision or the January 2003 
administrative decision.  The Board considers the attorney's 
argument as a notice of disagreement. 

To ensure due process, the Board remands the CUE claim for 
the following action: 



1.  Issue a statement of the case on the 
CUE claim. 

2.  Notify the veteran that he needs to 
timely file a substantive appeal on the 
CUE claim in order to perfect his appeal 
of the issue to the Board. 

The Board is deferring a decision on the other issues as they 
are inextricably intertwined with the CUE claim. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


			
        GEORGE E. GUIDO JR.                                         
D. C. SPICKLER 
      	Acting Veterans Law Judge                                     
Veterans Law Judge
      Board of Veterans' Appeals                                  
Board of Veterans' Appeals


_________________________________________________
	J. AGUAYO-PERELES 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).











